Citation Nr: 0718381	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  03-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1951 to November 
1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
asthma.

In November 2005, the Board denied service connection for 
bronchial asthma.  In January 2007, the U.S. Court of Appeals 
for Veterans Claims (Court) vacated the Board decision and 
remanded the matter for readjudication consistent with the 
parties' Joint Motion for Remand.  This matter is advanced on 
the Board's docket.   

On another matter, in November 2005, the Board concluded that 
the veteran had filed a timely notice of disagreement to the 
RO's February 2005 rating decision denying service connection 
for cardiomyopathy.  It directed that a Statement of the Case 
be issued on the cardiovascular disability claim consistent 
with Manlincon v. West, 12 Vet. App. 238 (1998).  If the RO 
has not already done so, it should take such action.   


REMAND

As reflected in the Joint Motion for Remand, the parties 
agree that the presumption of soundness upon entrance into 
service attaches in this case with respect to the claimed 
asthma, although the veteran does not dispute that he had had 
a history of childhood asthma before commencing active 
service.  The issue, then, is whether the veteran clearly and 
unmistakably had asthma upon entering active service (whether 
it "pre-existed" active service), and if so, whether it 
underwent chronic aggravation beyond a normal progress of the 
disease during active service.  Where the presumption of 
soundness attaches, VA bears the burden to show lack of 
aggravation by clear and unmistakable evidence.  A VA 
compensation and pension (C&P) medical examination is needed 
to address this issue.    
 
Therefore, the Board remands the matter to the RO via the 
Appeals Management Center, in Washington, D.C., for further 
evidentiary development as directed below.  VA will notify 
the veteran if he needs to take further action.  

1.  Ask the veteran to identify the 
sources of any evidence, lay or medical, 
concerning his asthma that is not already 
of record and which he desires VA to 
consider before readjudicating his claim.  
If he does so, then assist him in securing 
the missing items consistent with the duty 
to assist.  Advise him that he may submit 
any such missing items himself if he has 
them, but that if he desires VA assistance 
to secure them, he must cooperate with 
development efforts by providing VA 
sufficient information about the sources 
thereof (i.e., names, addresses, 
approximate dates of treatment) to enable 
VA to further assist him.  The letter to 
the veteran should include notice 
consistent with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  After completing the above, arrange 
for the veteran to undergo a C&P 
examination by a medical doctor, 
preferably a specialist in respiratory 
diseases or disorders.  Make the entire 
claims file, including any new evidence 
that is acquired while this case is on 
remand status, including items secured as 
a result of compliance with the above 
directives, available for examiner review.  
Ask the physician to examine the veteran, 
conduct testing as deemed warranted, 
review the veteran's medical history as 
documented in the claims file, and then 
diagnose the veteran with any presently 
manifested asthma or other respiratory 
system disease or disorder.  Then, for 
each diagnosis, the examiner is asked to 
respond to the following inquiries:

(a)  Is it at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability lower than 50 percent) that it 
is etiologically related to active 
service?

(b)  Did it clearly and unmistakably pre-
exist commencement of active service in 
March 1951?

(c)  If the examiner determines that it 
clearly and unmistakably pre-existed 
commencement of active service in March 
1951, then did the underlying diagnosed 
condition itself, as opposed to temporary 
flare-ups or symptoms, clearly and 
unmistakably become chronically aggravated 
during active service between March 1951 
and November 1951?      

The examiner is asked to explicitly 
address the inquiries posed above, and 
employ the specific language set forth 
above as requested if, in his or her 
professional opinion, based on a review of 
the veteran's medical history as 
documented in the claims file and 
examination, agrees that the language 
provided accurately reflects his or her 
professional opinion.  The examiner is 
asked to explain in detail, citing 
evidence, for example, in the form of 
current clinical findings or medical 
history in the claims file, the rationale 
for the responses given.  Finally, the 
examiner is asked to explicitly state that 
he or she has reviewed the veteran's 
claims file.         

3.  After completing the above, 
readjudicate the claim based on a review 
of the entire record.  If the benefit 
sought remains denied, then issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
or counsel an opportunity to respond to 
it.  Then, if in order, return the appeal 
to the Board for further review.    

The veteran is advised that the failure to appear for a VA 
medical examination could result in a denial of his claim 
unless good cause is shown.  38 C.F.R. § 3.655 (2006).  He 
has the right to submit additional evidence and argument on 
the matter(s) remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

All claims remanded by the Board or the Court for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2006).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



